Citation Nr: 1528456	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-38 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to August 7, 1973.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Historically, a November 2009 Board decision found that a June 1962 rating decision that denied service connection for tinnitus with defective hearing contained clear and unmistakable error (CUE).  Subsequently, in a January 2010 rating decision, the RO effectuated the Board's decision essentially granting service connection for hearing loss and assigned a non-compensable rating effective from May 2, 1962; a 60 percent evaluation effective December 18, 1997; and a 90 percent evaluation from July 3, 2008.  The Veteran appealed the issue of entitlement to a compensable evaluation for hearing loss from May 2, 1962, to December 18, 1987.

In January 2011, the Board remanded the issue of entitlement to a compensable evaluation for hearing loss from May 2, 1962, to December 18, 1987, for additional development.  In a February 2012 rating decision, the RO increased the evaluation assigned the Veteran's hearing loss to 20 percent effective January 9, 1984; the evaluation of 60 percent was continued from December 18, 1987, and the evaluation of 90 percent was continued from July 3, 2008.  The Board subsequently issued a decision in May 2012.  In that decision, the Board denied a compensable rating for bilateral hearing loss prior to August 7, 1973; granted a 40 percent rating from August 7, 1973 to June 30, 1974; granted a 20 percent rating from July 1, 1974 to January 8, 1984; and denied a rating in excess of 20 percent from January 9, 1984 to December 17, 1987.  The Board's decision was effectuated in an April 2013 rating decision.

The Veteran appealed the Board's May 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a January 2013 Joint Motion for Remand (JMR) filed by the parties, the Court vacated the portion of the decision that denied a compensable rating for bilateral hearing loss prior to August 7, 1973, and remanded that issue back to the Board for further development in compliance with directives specified.  In November 2013, the Board remanded the issue of entitlement to a compensable rating for bilateral hearing loss prior to August 7, 1973, pursuant to the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Whisper voice test upon separation from service in October 1945 corresponded with a designation of 'A' in both ears.


CONCLUSION OF LAW

From May 2, 1962 to August 7, 1973, the criteria for an initial 10 percent disability rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321; 1945 Schedule for Rating Disabilities, Extension 8-B (March 23, 1956), Diagnostic Codes 6277 to 6297, later codified at 38 C.F.R. §§ 4.85-4 .87a (effective from May 22, 1964).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Here, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the Veteran's May 2010 notice of disagreement (NOD), he took issue with the initial disability ratings assigned.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an August 2010 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, private treatment records, and VA authorized examination reports have been associated with the claims file.  

In November 2013 and November 2014, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  The Board notes that the issue of entitlement to an increased rating for hearing loss prior to August 1973 was remanded in order for the AOJ to obtain VA treatment records from January 1945 to December 1955.  A March 2015 statement from the VAMC found no available records, both electronic and archived, revealed pertinent records.  A notice with an explanation was provided to the Veteran with regard to unavailable records in March 2015.  Therefore, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)  (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

There is a distinction between a new claim for an increased evaluation of a service-connected disability and a case in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as 'staged rating.'  See Fenderson v. West, 12 Vet. App 119 (1999).  When the claim is not from an initial rating, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or 'staged' ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  In this case, the Board is granting an additional 10 percent rating for the Veteran's bilateral hearing loss for the appeal period as set forth below.

The assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Initially, the Board notes that the rating criteria for evaluating hearing loss have undergone a number of revisions during the pendency of the Veteran's claim.  However, in this case, the only period on appeal is prior to 1973.  Below, the substantive changes to the rating criteria for each revision during this time are discussed in further detail.  There is no indication that any of the revised criteria are intended to have retroactive effect, and accordingly, the claim should be evaluated only under the former criteria for any time period prior to the effective date of the new rating criteria, and under the revised criteria for the time period commencing on the effective date of the new provisions.  See VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Historically, the Board notes that the rating criteria effective in February 27, 1952, were set forth under the 1945 VA Schedule for Rating Disabilities, as well as the provisions of Extension 8 to the 1945 rating schedule.  The 1945 criteria had originally provided that hearing loss was to be evaluated in terms of the number of feet at which ordinary conversational voice was heard.  Under the February 1952 revision, a new system was implemented whereby either the results of controlled speech reception testing, or puretone audiometry, were to be used in evaluating hearing loss.  Such examinations were intended to replace the former conversational voice test wherever practicable.  Controlled speech reception examinations involved, for each ear separately, measurements of the threshold of intensity in terms of speech reception decibel loss, and the percentage of word discrimination.  Puretone audiometry compared the average decibel loss in each ear at three frequencies: 500, 1000, and 2000 Hertz (Hz).  The rating schedule then established six levels of auditory acuity, from Level A for lesser degrees of hearing impairment through Level F for greater degrees of hearing impairment.  After determining the designated level of auditory acuity in each ear (based on either controlled speech reception test results, or pure tone audiometry), those levels were combined to give an overall level of hearing impairment.

The applicable rating criteria in effect when the Veteran was granted service connection for hearing loss in May 1962 were set forth in the 1945 edition of the Schedule for Rating Disabilities and Extension 8-B, Schedule for Rating Disabilities, 1945 Edition: Rating of Disability from Hearing Impairments (March 1956) (Extension 8-B).  This amendment retained the use of controlled speech reception tests and puretone audiometry as the methods for measurement of auditory acuity, and clarified that the results of conversational voice testing would not be utilized for rating purposes except in unusual cases where no other data was available.  The existing chart for determining the overall level of hearing impairment based on controlled speech reception testing and/or puretone audiometry (denoted as Table II), was updated to reflect revised levels of impairment corresponding to each available percentage rating.  These revisions were later codified at 38 C.F.R. §§ 4.87, 4.87a.

Parenthetically, the Board notes that 1945 VA rating schedule was also amended by Extension 8-A, dated October 27, 1952 (consideration of bone-conduction retention in some circumstances for audiometric testing), and extension 8-C, dated June 22, 1956, (renumbering of diagnostic codes pertaining to hearing loss), although these particular amendments do not substantively affect the consideration of the present claim.

Service connection for the Veteran's bilateral hearing loss was granted effective from May 2, 1962.  As indicated above, the rating criteria in effect at that time were set forth under the 1945 Schedule for Rating Disabilities, Extension 8-B, effective from March 23, 1956.  However, the first post-service audiometric evaluation is in 1973, and the Board assigned a compensable disability rating from this time.  The only evidence of hearing impairment prior to this time is the whispered voice test from the Veteran's separation examination from 1945.  As indicated later in this decision, the Veteran's hearing loss on separation warrants a compensable disability rating.  With consideration of the findings of the JMR and as there is no evidence of improvement of the Veteran's hearing between 1945 and 1973, the Board finds the Veteran's initial disability rating should be based upon the separation examination.  The hearing test in 1945 is the whispered voice test, and, as stated above, the amendment clarified that the results of conversational voice testing would be utilized for rating purposes only in unusual cases where no other data is available is applicable, such as this one.   

The Veteran served on active duty from September 1943 to October 1945.  An October 1945 separation examination noted hearing (whispered voice) as 12/15 in the right ear and 14/15 in the left ear. 

In a May 1962 letter from M. L, M.D., the examiner noted that the Veteran has a "definite hearing loss."  He noted that the Veteran was a gunnery range instructor during the war.  A trainee shot off a gun, and the cartridge exploded at the side of the Veteran's head.  He was taken to the hospital at the Fort where the eustachian tubes were inflated in the ear, nose, and throat (ENT) clinic.  From that time, he had a heavy roaring sound in his ears.  From 1945 to 1948, he was under the care of Dr. E.; however, this doctor died and all of his records were destroyed.  The examiner further noted that bilateral cerumen was removed twice a year, and hearing tests were given at the same time.  

In applying the rating criteria to the applicable evidence, the Board finds that the whispered voice test of the Veteran's October 1945 separation examination were equivalent to a designation of level 'A' for both ears when using the controlled speech reception test, under the rating criteria effective March 23, 1956.  38 C.F.R. §§ 4.85, 4.87, Tables I and II, 4.87a, Diagnostic Code 6297 (1968).  These audiometric corresponded with a 10 percent disability rating under the applicable rating criteria.

The Board has considered the Veteran's statements as to the severity of his hearing difficulty.  However, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The assigned ratings are based upon the interpretation of objective testing of the Veteran's hearing loss disability through the applicable regulations and diagnostic codes.  The record does not reflect any subjective complaints or other statements by the Veteran during the period on appeal to indicate that his hearing loss disability resulted in a level of impairment greater than that contemplated by the 10 percent rating assigned prior to August 7, 1973.  Therefore, a higher rating is not warranted.


ORDER

A 10 percent rating is granted for bilateral hearing loss prior August 7, 1973, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


